USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-2085                          UNITED STATES,                            Appellee,                                v.                      IAN ROSARIO MONTANEZ,                      Defendant, Appellant.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF PUERTO RICO        [Hon. Juan M. Perez-Gimenez, U.S. District Judge]                              Before                    Selya, Boudin and Lynch,                        Circuit Judges.                                                                                                                                          Michael A. Tucker on brief for appellant.                                                                     OCTOBER 12, 1999                      Per Curiam.  This appeal raises the following issue:  whether the district court erred in allowing appellant to  include in his plea agreement with the government a waiver of  his right to appeal his sentence.  With respect to any or all  other issues on appeal, defense counsel has filed his brief  pursuant to Anders v. California, 386 U.S. 738, 744 (1967); 1st  Cir. Loc. R. 46.6(4).  Defendant has not filed a separate  brief, although he was notified of his right to do so.            We have conducted a full examination of the  proceedings, including review of the transcripts of the guilty  plea hearing and sentencing hearing, the plea agreement and the  presentence report.  On the basis of that thorough review, we  agree with defense counsel that there are no arguable appellate  issues as to defendant's conviction, plea and sentence.  The  undisputed facts amply support defendant's conviction of the  crimes charged.  The district court fully complied with the  requirements under Fed.R.Crim.P. 11 at the change of plea  hearing.  The government complied with the plea agreement.  Defendant received the statutory mandatory minimum sentences  for the offenses to which he pled guilty.            For purposes of this appeal, we assume without  deciding that defendant's waiver of his right to appeal his  sentence is not enforceable.  We find, however, that the case  presents no meritorious issues for appeal.  Therefore,  counsel's motion to withdraw is granted, and appellant's  conviction and sentence are affirmed. See 1st Cir. Loc. R. 27(c)  (formerly Loc. R. 27.1).